Exhibit 10.16

 

AMENDMENT TO
PRIMARY TELEVISION AFFILIATION AGREEMENT

 

TELEVISION STATION:  WKBW – Buffalo, NY

 

American Broadcasting Companies, Inc. (“ABC or “we”) and Queen City Broadcasting
of New York, Inc. (“you”) hereby mutually agree upon the following amendments to
this Primary Television Affiliation Agreement between ABC and you dated
December 1, 1994, with respect to Television Station WKBW (the “Primary
Agreement”), effective June 30, 1995.

 


1.                                       THE PREAMBLE OF THE PRIMARY AGREEMENT
IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

The following shall constitute the agreement between American Broadcasting
Companies, Inc. (“ABC” or “we”) and Queen City Broadcasting of New York, Inc.
(“you”), in order that Television Station WKBW, Buffalo, New York (“your
station”) may continue to serve the public interest, convenience and necessity. 
We and you hereby mutually agree upon the following plan of network cooperation
which shall replace the affiliation agreement between you and us dated
February 8, 1990, as amended.

 

You represent, warrant and agree that (i) pursuant to the prior consent of the
Federal Communications Commission (“FCC”) (FCC File No. BALCT-950516XG),
effective June 29, 1995, the broadcast license of your station was assigned from
you, an indirect wholly-owned subsidiary of Granite Broadcasting Corporation
(“Granite”), to WKBW-TV License, Inc. (“Licensee”), also an indirect
wholly-owned subsidiary of Granite; (ii) the sole purpose of Licensee is to hold
the broadcast license of your station; (iii) in the event your stock, assets or
the operating equipment and facilities of your station are transferred or
assigned to a third party (“Transferee”), all of the stock and assets, including
the broadcast license, of Licensee shall also be transferred or assigned to
Transferee so that the transaction shall result in the transfer or assignment of
your station as a single entity with all its licenses, authorities, equipment
and facilities necessary to operate a television broadcast station, subject to
prior approval of the FCC, ABC and any other third party as required by FCC
regulations, the terms of this Agreement as herein amended or otherwise.  You
further agree that during the term of this Agreement as herein amended you shall
(i) cause Licensee to perform all acts necessary for you to perform fully all of
the obligations undertaken by you in this Agreement as herein amended, and (ii)
cause Licensee to forbear from acting in any manner forbidden by, or
inconsistent with, the terms of this Agreement as herein amended.

 

--------------------------------------------------------------------------------


 


2.                                       SECTION II OF THE PRIMARY AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

II.                                     TERM

 

This Agreement shall become effective at 3:00 AM, NYT, on the 30th day of June,
1995, and shall continue until 3:00 AM, NYT, on the 30th day of June, 2005.

 


3.                                       PARAGRAPH (A)(I) OF SCHEDULE A OF THE
PRIMARY AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:

 

(i)                                     Your network station rate of Five
Thousand and Two ($5,002) Dollars or such other rate applicable pursuant to the
terms of Section III of the Agreement; by

 

Except as herein amended, the Primary Agreement shall remain in full force and
effect on all its same terms as therein stated.

 

AGREED TO:

 

AMERICAN BROADCASTING
COMPANIES, INC.

 

QUEEN CITY BROADCASTING
OF NEW YORK, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Title:

 

 

Title:

 

Date:

6/29/95

 

Date:

6/29/95

 

2

--------------------------------------------------------------------------------